Citation Nr: 1744997	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  12-04 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than April 21, 2009, for an award of service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU), for the period on appeal prior to April 21, 2009. 

3.  Entitlement to service connection for the residuals of poisoned water.

4.  Entitlement to an initial evaluation in excess of 70 percent for an acquired psychiatric disability, to include PTSD. 

5.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) with a hiatal hernia.

6.  Entitlement to a compensable evaluation for painful callus and pain along the arch of the left foot.

7.  Entitlement to a compensable evaluation for painful callus and pain along the arch of the right foot.


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1993.

This appeal is before the Board of Veterans' Appeals (Board) from August 2009 and November 2011 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the Veteran testified during a Board hearing in Detroit, Michigan, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The issues of entitlement to increased ratings for PTSD, GERD with a hiatal hernia, and painful callus and pain along the arches of the bilateral feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran first filed a claim for service connection for PTSD in April 1994.  This claim was denied in a September 1994 rating decision.  The Veteran did not appeal this decision or submit any evidence within one year of the decision, and it therefore became final.

2.  The Veteran filed his second claim for service connection for PTSD on April 21, 2009.  An April 2012 rating decision granted service connection effective that date.

3.  For the period on appeal prior to April 21, 2009, the Veteran's service-connected disabilities have not rendered him unemployable or unable to secure and follow a substantially gainful occupation.

4.  The Veteran has not identified a current disability that is a residual of contaminated water, with the exception of disabilities for which he is already service-connected.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 21, 2009, for an award of service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2016).

2.  For the period on appeal prior to April 21, 2009, the criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).

3.  The criteria for service connection for the residuals of poisoned water have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran's representative has maintained that VA has a duty to provide an examination by a toxicologist regarding his claim for service connection for residuals of poisoned water.  The Board finds that no examination is necessary for reasons explained in detail below.  Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

PTSD:  Earlier Effective Date

The Veteran seeks an effective date earlier than April 21, 2009, for an award of service connection for PTSD.

Generally, the effective date of an award of a service connection claim, including a claim reopened after a final disallowance, is the date of receipt of a claim or the date entitlement arose, whichever is later.  38 U.S.C.A § 5110(a); 38 C.F.R. § 3.400.  

A claim is a formal or informal communication in writing requesting determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e).  The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).  The effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

In this case, the Veteran's original claim for service connection for PTSD was filed in April 1994.  This claim was denied in a September 1994 rating decision.  The Veteran did not appeal this decision or submit any evidence within one year of the decision, and it therefore became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.1103.

The Veteran filed a claim to reopen his PTSD service connection claim on April 21, 2009.  This claim was granted in an August 2009 rating decision with an effective date of April 21, 2009, the date the claim to reopen was received.  

Since the Veteran did not file a timely notice of disagreement with the September 1994 rating decision, nor did he submit new and material evidence during the appeal period, the decision became final, and is not subject to revision in the absence of a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7104; Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The earliest date after the September 1994 rating decision that the Veteran expressed an intent to reopen his claim is April 21, 2009, which is the presently assigned effective date.  Under the controlling law and regulations outlined above, the award of compensation based on a reopened claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).

The Board notes that in an April 2010 statement, the Veteran stated that he was told by VA that he had been treated for PTSD in September 1994, the day after the date of the original denial.  He stated that he was not given a VA examination until 2009, but records indicate that he was examined in June 1994 and that this report was considered in the September 1994 denial.  In a December 2012 statement, the Veteran's representative reported that his symptoms predated the current effective date.  In the Veteran's March 2017 substantive appeal, his representative stated that PTSD was evident in service.  

Based on the foregoing, the Board finds that the April 21, 2009, date of the claim is the appropriate effective date, because even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls.  38 C.F.R. § 3.400.  Accordingly, the claim must be denied.  See 38 C.F.R. § 3.400(q)(2), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).

TDIU

The Veteran seeks TDIU for the period on appeal prior to April 21, 2009.  He contends that his service-connected disabilities, when considered in combination, render him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of his service-connected disabilities.  Under such circumstance the matter is referred to the Director of the Compensation and Pension Service ("Director") for consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors:  severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In his January 2010 claim for TDIU, the Veteran reported that he has been unable to work since February 2008 due to his PTSD.  Records from the Social Security Administration show that the Veteran has received disability benefits effective February 2008 with a primary diagnosis of affective disorders and a secondary diagnosis of anxiety related disorders.  At an October 2011 RO hearing, he stated that he was unable to work because of his PTSD.  At a second RO hearing in September 2016, the Veteran again stated that his TDIU was based on his PTSD.

Prior to April 21, 2009, the Veteran was in receipt of 10 percent evaluations for tinnitus, GERD with a hiatal hernia, and sinusitis with headaches.  He was in receipt of noncompensable evaluations for painful callus and pain along the arches of the bilateral feet, sensorineural hearing loss, and status post salivary gland surgery and lymph node removal in the right cervical region.  His combined evaluation was 30 percent.  The Board therefore finds that he is ineligible for a schedular TDIU under 38 C.F.R. § 4.16(a) for this period.

The Board further finds that referral for an extraschedular TDIU under 38 C.F.R. § 4.16(b) is not warranted.  As discussed above, the Veteran was not service-connected for PTSD prior to April 21, 2009.  His TDIU claim and all of his subsequent statements, however, indicate that he was unable to maintain his employment due to his PTSD.  As the evidence indicates that it was his nonservice-connected psychiatric disability that kept him from maintaining employment prior to April 21, 2009, the Board finds that the evidence weighs against a finding that the Veteran's service-connected disabilities have rendered him unemployable or unable to secure and follow a substantially gainful occupation for this period.  A TDIU for this period is therefore denied.

Poisoned Water

The Veteran claims service connection for residuals of exposure to poisoned water while serving at Camp Lejeune.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain diseases, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following exposure to contaminants present in the water supply at Camp Lejeune.  Service at Camp Lejeune means no less than 30 days of service within the borders of the entirety of the United States Marine Corps Base Camp Lejeune and Marine Corps Air Station New River, North Carolina, during the period beginning on August 1, 1953, and ending on December 31, 1987, as established by military orders or other official service department records.  38 C.F.R. §§ 3.307, 3.309(f) (2017).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In his February 2009 claim, the Veteran reported that he suffered residuals from ingesting poisoned water while serving at Camp Lejeune.  He attached materials explaining the negative health effects associated with such exposure.

At an October 2011 RO hearing, the Veteran claimed stated that poisoned water at Camp Lejeune had caused his GERD and a swollen right lymph node which was removed in 1992.  He stated that he was about to find out if he had to get the corresponding left lymph node removed.

In his February 2012 substantive appeal, the Veteran reported adverse health consequences from exposure to toxic water at Camp Lejeune.  He reported that he served at Marine Corp Air Station New River.  

In a December 2012 statement, the Veteran's representative stated that the Veteran had yet to be examined by a qualified toxicologist to determine the extent of his contamination due to his service at Camp Lejeune. 

At his May 2017 hearing before the Board, the Veteran reported that he lost all his teeth because of drinking water at Camp Lejeune.  He reported skin problems, including sored down his arm which leave little black spots.  He reported massive headaches, but stated that he had not had them for a few years.  He reported having had kidney stones in the past.

The Board finds that the evidence weighs against a finding of a current disability related to exposure to contaminated water.  The evidence establishes service at Air Station New River, and the Veteran was therefore presumptively exposed to contaminated water.  Prior to his May 2017 hearing before the Board, however, the Veteran had not identified any current disability associated with this claim, with the exception of disabilities for which he is already service-connected, such as GERD or the residuals of his lymph node surgery.  At his hearing, his representative asked him about a litany of disabilities and stated that they were all potentially related to contaminated water with no basis for a relationship.  He referred to kidney stones, skin problems, dental problems, and headaches (though the Veteran is already service-connected for headaches as part of his sinusitis).  Assertions like these, without any supporting evidence, are insufficient to articulate a claim of a specific disability that is a residual of contaminated water exposure.  Furthermore, there is no evidence that the Veteran has been diagnosed with any of the disabilities which are presumptively connected to exposure to contaminated water under 38 C.F.R. § 3.309(f).  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no current diagnosis, remand for a VA examination is not required.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  For these reasons, the Board finds that the evidence weighs against a finding of a current disability and service connection must therefore be denied.


ORDER

An effective date earlier than April 21, 2009, for an award of service connection for an acquired psychiatric disability, to include PTSD, is denied.

For the period on appeal prior to April 21, 2009, a TDIU is denied.

Service connection for the residuals of poisoned water is denied.


REMAND

The Board finds that remand is necessary for the Veteran's claims for increased evaluations.  Records indicate that he has received treatment for his disabilities at a VA Medical Center.  With the exception of a single submitted record reflecting a podiatry appointment in June 2017, however, there are no medical records in evidence dated later than 2011.  There are ample indications in the record that the Veteran has continued treatment since that time.  For example, at his September 2016 RO hearing, the Veteran reported that he had been treated just one month prior at his VA Medical Center for bleeding of the esophagus.  Remand is therefore necessary to obtain these records and associate them with the claims file.  See 38 U.S.C.A. § 5103A(c)(2); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).

Additionally, the Decision Review Officer presiding at the September 2016 hearing stated that the Veteran would be scheduled for VA examinations for his stomach and foot disabilities.  There is no evidence in the record that such examinations took place.  In fact, the record reflects that the Veteran's feet have not been examined since July 2011.  Furthermore, he was examined most recently for PTSD and GERD with hiatal hernia in April 2010, and these examinations were focused on his claim for TDIU.  Remand is therefore necessary for current examinations focused on VA rating criteria. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record, including all VA treatment records since November 2011.

2.  Schedule the Veteran for a VA examination to determine the current level of severity of his acquired psychiatric disability.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The claims file must be reviewed by the examiner.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Schedule the Veteran for a VA examination to determine the current level of severity of his GERD with hiatal hernia.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The claims file must be reviewed by the examiner.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Schedule the Veteran for a VA examination to determine the current level of severity of his bilateral foot disability.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The claims file must be reviewed by the examiner.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


